DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (US Publication 2019/0281617 A1).
Regarding to claim 1, Zhou discloses a method (fig. 1A) for resource allocation for traffic types in a wireless communication system supporting vehicle-to-everything V2X communication (page 1 paragraph 0003), the method performed by a base station 10/20 (fig. 1B), comprises the steps of: setting 102 a specific resource pool (frequency) including at least one resource for each traffic type (page 2 paragraph 0036), wherein each of the plurality of traffic types differs in at least one of a transmission period and 
Regarding to claim 2, Zhou discloses the specific resource pool includes a specific resource allocation unit to which TTI’s of the same traffic type are consecutively allocated (fig. 3B-D page 4 paragraph 0061). 
Regarding to claim 3, Zhou discloses the specific resource allocation unit is the same as the longest set of TTI length or is a multiple of the longest set TTI length (page 5 paragraphs 0097-0098).
Regarding to claim 4, Zhou discloses the transmission period (resource position) of each of the plurality of traffic types is set differently, the specific resource pool is set in consideration of the transmission period of each traffic type (page 4 paragraph 0062). 
Regarding to claim 5, Zhou discloses the size of the specific resource pool is adjusted by a parameter determined according to the frequency of the traffic transmission (page 3 paragraph 0045).
Regarding to claim 6, Zhou discloses the size of the specific resource pool (100-180 MHz) is the same as or greater than the total size of resources allocated to the plurality of traffic types (page 4 paragraph 0058).
Regarding to claim 7, Zhou discloses the set information for the specific resource pool includes at least one of size information of the specific resource pool, location information of the start and/or end of the specific resource pool, and information on the order of each traffic type in the specific resource pool (page 4 paragraph 0062).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Sheng (US Publication 2018/0092065 A1).
Regarding to claims 8 and 9, Zhou discloses a first terminal 1000 (fig. 10) for transmitting traffic in a wireless communication system supporting vehicle-to-everything V2X communication comprising (page 1 paragraph 0003): a radio frequency (RF) module 1016 for transmitting and receiving a radio signal (page 7 paragraph 0120); a processor 1020 operably coupled to the RF module (page 7 paragraph 0125), wherein the processor configured to: control receiving a specific resource pool (frequency) from a base station 10/20 (fig. 1B page 5 paragraphs 0075-0077), wherein the specific resource pool is set to include at least one resource for each of a plurality of traffic types, and each of the plurality of traffic types differs in at least one of a transmission period or a transmission time interval TTI length (page 2 paragraph 0037). 
Zhou fails to teach for control determining a resource for transmitting the traffic through sensing of the specific resource pool and control transmitting the traffic to a second terminal through the determined resource.
However, Sheng discloses a terminal 20 (fig. 5 page 7 paragraph 0082) comprising processor 35 for determining a resource for transmitting the traffic through 
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for determining a resource and transmitting traffic using the resource as taught by Sheng into Zhou’s system to improve resource selection via sensing availability of resources. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DUC T DUONG/Primary Examiner, Art Unit 2467